DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5, 7-17, and 19-20 are amended. Claims 1-20 filed 6/27/22 are pending.
Claim Objections
Claim 8 is objected to because of the following informalities: “… automatically execute of an additional payment transaction via the electronic payment network…”. This is a grammatical error and is an incomplete sentence. Appropriate correction is required.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-14 are directed to systems, and claims 15-20 are directed to methods, therefore both claims fall under a statutory class of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1, 8, and 15 are directed to an abstract idea without significantly more. The claims are drawn to repayment of loans, which falls under commercial or legal interactions under certain methods of organizing human activity, in this case. 
The independent claim 1 recites the following steps which fall under commercial or legal interactions, and are done by using generic computing components: 
… output, via a… lender, a user interface for configuring repayment of a pre-existing obligation of a merchant with the lender;
receive… a selection of a ratio value which is input within a data entry field of the user interface;
and generate… that establishes an automatic and recurring push of a portion of merchant transactions captured… and aggregated over a predetermined period of time to the lender to repay the pre-existing obligation of the merchant with the lender based on the selected ratio value;
transmit… that is associated with the repayment of the pre-existing obligation…;
and receive… recurring repayments for the pre-existing obligation of the merchant with the lender from the acquirer… based on the established recurring and automatic push of a portion of POS transactions.
The independent claim 8 recites the following steps which fall under commercial or legal interactions, and are done by using generic computing components: 
receive… a request to allocate a ratio of the daily payments submitted from the merchant POS terminal to a lender payment account hosted by a lender of the merchant;
execute a daily settlement process… which deposits a plurality of POS transactions received… during a day into a merchant payment account hosted by an acquirer of the merchant;
wait a previously configured period of time after initiating execution of the settlement 
process to deposit the plurality of POS transactions into the merchant payment account, and automatically execute of an additional payment transaction…. after the wait that pushes a repayment amount from the merchant payment account to the lender payment account… based on an aggregate of the plurality of POS transactions received during the day.
The independent claim 15 recites the following steps which fall under commercial or legal interactions, and are done by using generic computing components: 
receiving… point-of-sale (POS) transactions…;
receiving… from a lender which establishes an automatic and recurring push of a portion of the POS transactions… aggregated over a predetermined period of time to a lender payment account to repay a pre-existing obligation of a merchant corresponding… with the lender;
depositing the POS transactions received… into a merchant payment account during a settlement process; and
automatically triggering a recurring payment transaction that pushes the portion of the POS transactions from the merchant payment account to the lender payment account...
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” subgrouping under “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of loan repayment with generally recited computer elements such as a processor, a first and second application programming interface (API), point of sale terminal (POS), network interface, electronic payment network, and computing system. These additional elements of a processor, a first and second application programming interface (API), point of sale terminal (POS), network interface, electronic payment network, and computing system in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the repayment of loans. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping under Certain Methods of Organizing Human Activity grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a first and second application programming interface (API), point of sale terminal (POS), network interface, electronic payment network, and computing system computer elements to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 2, the claim is directed to limitations which serve to limit by an output slider element. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 3, the claim is directed to limitations which serve to limit by detecting a change in the ratio of value based on movement. Although the claims disclose a generally recited processor, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 4, the claim is directed to limitations which serve to limit by generating an estimate of a forecasted impact on a monthly value. Although the claims recite a generally recited processor, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5-6, the claims are directed to limitations which serve to limit by downloading software. Although the claims recite a generally recited processor, host server, and computing system, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claim is directed to limitations which serve to limit the generated API call to an acquirer. Although the claims recite a generally recited acquiring system and network interface, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 9-10 and 16-17, the claims are directed to limitations which serve to limit by automatically triggering the payment transaction. Although the claims recite a generally recited processor and POS, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 11 and 18, the claims are directed to limitations which serve to limit by allocating a portion via a non-payment network. Although the claims recite a generally recited network interface, payment network, non-payment network, and POS, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit by a GUI. Although the claims recite a generally recited GUI, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 13 and 19, the claims are directed to limitations which serve to limit by aggregating transactions. Although the claims recite a generally recited processor and POS, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 14 and 20, the claims are directed to limitations which serve to limit by a VCN. Although the claims recite a generally recited processor and payment network, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of loan repayment, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (2020/0051055) in view of Sheinker et al (2008/0052229) and Song et al (2017/0169508).
Re Claim 1: Nam discloses comprising:
receive, a selection of a ratio value which is input within a data entry field of the user interface (see [0043] discloses a ratio for advance purchase amount, the application being the purchase support application).
	However, Nam fails to disclose the following. Meanwhile, Sheinker discloses:
a network interface (see [0006] network 40); 
a processor configured to output, a user interface for configuring repayment of a pre-existing obligation of a merchant with the lender (see [0006] processor 30, see Fig. 2 money goes from merchant processor 300 to lender 60);
and establishes an automatic and recurring push of a portion of merchant transactions captured by a point-of-sale terminal (POS) transactions and aggregated over a predetermined period of time to the lender to repay the pre-existing obligation of the merchant with the lender based on the selected ratio value (see [0170] discloses only using portion of money in consumption, the interface being the purchase support application);
then transmit to an acquiring system that is associated with the repayment of the pre-existing obligation (see [0124] discloses pushing repayment information, the interface being the purchase support application);
and receive, via the network interface, recurring repayments for the pre-existing obligation of the merchant with the lender from the acquirer via an electronic payment network based on the established recurring and automatic push of a portion of POS
transactions (see [0033] automatically calculating amount lender should be paid by merchant).
From the teaching of Sheinker, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of a loan from a merchant to a lender in order “… for automated loan repayment… (see Sheinker Abstract).”
	However, Nam and Sheinker fail to disclose explicitly application programming interfaces (APIs). Meanwhile, Song discloses:
	an application program interface (APIs) (see [0081] discloses one or more application programming interfaces or APIs).
From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of APIs in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claim 2: However, Nam and Sheinker fail to disclose the following. Meanwhile, Song discloses wherein the processor is configured to output a slider element on the user interface that is configured to move in multiple directions to modify the ratio value (see [0164] discloses slider bars). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of sliders in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claim 3: However, Nam and Sheinker fail to disclose the following. Meanwhile, Song discloses wherein the processor is configured to detect a change in  position of the slider within the user interface and change the selected ratio based on the changed position of the slider (see [0164] discloses slider bars). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of sliders in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claim 4: However, Nam and Sheinker fail to disclose the following. Meanwhile, Song discloses wherein the processor is further configured to generate an estimate of a forecasted impact on a monthly value that will be repaid during a current month based on the received selection of the ratio value and display the estimate on the user interface (see [0165] discloses estimated repayment amount). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of an estimate in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claim 5: However, Nam and Sheinker fail to disclose the following. Meanwhile, Song discloses wherein the processor is configured to download software which includes the first API from a web host server, and install the software within a computing system associated with a lender of the pre-existing obligation (see [0222] APIs and web servers). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of APIs in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claim 6: However, Nam and Sheinker fail to disclose the following. Meanwhile, Song discloses wherein the processor is configured to download software which includes the first API from a web server, and install the software within a computing system associated with a financial services organization of a lender of the pre-existing obligation (see [0222] APIs and web servers). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of APIs in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claim 7: However, Nam and Sheinker fail to disclose the following. Meanwhile, Song discloses wherein the network interface is configured to transmit the generated API call to the acquiring system via an application programming interface installed within the acquirer acquiring system (see [0081] discloses multiple APIs, [0026] discloses repayment of loans). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of APIs in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claim 8: Nam discloses comprising:
execute a daily settlement process via an electronic payment network which deposits a plurality of POS transactions received from the merchant POS terminal during a day into a merchant payment hosted by an acquirer of the merchant (see [0031, 0121] deposit balance of user).
However, Nam fails to disclose the following. Meanwhile, Sheinker discloses:
a network interface configured to receive point-of-sale (POS) transactions of a merchant from a merchant POS terminal (see [0006] network 40); ;
and a processor configured to:
receive, a request to allocate a  ratio of the  daily payments submitted from the merchant POS terminal to a lender payment account hosted by a lender of the merchant  (see [0006] processor 30, see Fig. 2 money goes from merchant processor 300 to lender 60);
wait a previously configured period of time after initiating execution of the settlement process to deposit the plurality of POS transactions into the merchant payment account, and    automatically trigger 
aggregate of the plurality of POS transactions the  received during the day (see [0124] discloses pushing repayment information, the interface being the purchase support application).
From the teaching of Sheinker, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of a loan from a merchant to a lender in order “… for automated loan repayment… (see Sheinker Abstract).”
However, Nam and Sheinker fail to disclose explicitly application programming interfaces (APIs). Meanwhile, Song discloses:
	an application program interface (APIs) (see [0081] discloses one or more application programming interfaces or APIs).
From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of APIs in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claim 15: Nam discloses:
depositing the POS transactions received from the merchant POS terminal into a merchant payment account during a settlement process (see [0031, 0121] deposit balance of user);
However, Nam fails to disclose the following. Meanwhile, Sheinker discloses:
receiving, via a network interface, point-of-sale (POS) transactions from a merchant POS terminal (see [0012] discloses point of sale);
receiving, from a lender which establishes an automatic and recurring push of a portion of the POS transactions from the merchant POS terminal aggregated over a predetermined period of time to a lender payment account to repay a pre-existing obligation of a merchant corresponding to the merchant POS terminal with the lender (see [0170] discloses only using portion of money in consumption, the interface being the purchase support application);
automatically triggering a recurring payment transaction that pushes the portion of the POS transactions from the merchant payment account to the lender payment account via an electronic payment network (see [0170] discloses only using portion of money in consumption, the interface being the purchase support application).
From the teaching of Sheinker, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of a loan from a merchant to a lender in order “… for automated loan repayment… (see Sheinker Abstract).”
However, Nam and Sheinker fail to disclose explicitly application programming interfaces (APIs). Meanwhile, Song discloses:
	an application program interface (APIs) (see [0081] discloses one or more application programming interfaces or APIs).
From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of APIs in order “… for supporting an advance purchase… (see Nam Abstract).”
Re Claims 9, 16: Nam discloses wherein the automatically triggering comprises automatically triggering the recurring payment transaction at-after waiting a predetermined period of time after the deposit of the POS transactions into the merchant payment account (see [0013] automatically repay support money).
Re Claims 10, 17: Nam discloses wherein the automatically triggering comprises automatically triggering the recurring payment transaction almost simultaneously with the deposit during the settlement process (see [0013] automatically repay support money).
Re Claims 11, 18: Nam discloses wherein the receiving the POS transactions comprises receiving the POS transactions via a payment network and receiving the request comprises receiving the request via a non-payment network (see [0170] discloses only using portion of money in consumption, interface being purchase support application).
Re Claims 13, 19: Nam discloses wherein the method further comprises aggregating the POS transactions from the merchant for a predetermined period of time, depositing the aggregated POS transactions via a deposit transaction during an overnight settlement process, and automatically initiating the recurring payment transaction for the predetermined period of time based on when the deposit transaction occurs (see [0155-0158] discloses total or aggregate amount of money).
Re Claims 14, 20: However, Nam and Sheinker fail to disclose the following. Meanwhile, Song discloses wherein the method further comprises inserting a virtual card number (VCN) of the lender payment account into the recurring payment transaction and pushing the recurring payment transaction with the inserted VCN via a payment network (see [0092] account numbers which can be virtual). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s processing system with Sheinker’s disclosure of loan from a merchant to a lender and Song’s disclosure of APIs in order “… for supporting an advance purchase… (see Nam Abstract).”
Response to Arguments
10.	Applicant's arguments filed 6/27/22 have been fully considered, and are not found to be persuasive with respect to 35 USC 101. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to 101, the Examiner respectfully disagrees. The claims can fall under the commercial or legal interactions subgrouping (which falls under certain methods of organizing human activity grouping), or mental process grouping. According to the MPEP 2106.04(a)(2), "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Loan repayment would fall under business relations, or even sales activities or behaviors. The claims clearly deal with sales activities or behaviors and business relations, therefore the argument is not persuasive. 
With regards to prong 2 of step 2A, the applicant tries to argue that that using API for a lender to receive repayment from a POS terminal’s transactions is new, therefore integrates the idea into a practical application. However, the idea of something being new or novel is an argument in regards to 35 USC 103, not 35 USC 101. However, the applicant does not show one of the suggested five indicators for integration into a practical application. The limitations do not provide an indicator for integration into a practical application, including: improvements to the functioning of a computer/technology/technical field, applying or using the judicial exception to effect a particular treatment for disease/medical condition, applying the judicial exception with a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. There are no additional elements in the claim to integrate the judicial exception into a practical application.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.  The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Anonymous (Small loans on the up-and-up, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687